DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is responsive to the amendment received 07 March 2022.

Claims 1, 11, 15, 16, 18 and 20 are currently amended, claims 2-10, 12, 13, 17 and 19 are as originally presented, claim 14 is cancelled and claims 21 and 22 are new.  In summary, claims 1-13 and 15-22 are pending in the application.

The amendment of the title of the specification is accepted and entered into the record, thus, the objection to the title of the specification is hereby withdrawn.

The terminal disclaimer to obviate the provisional double patenting rejection over pending applications 17/102,305, 17/102,331 and 17/102,364 is approved and entered into the record, thus the provisional double patenting rejection is hereby withdrawn.

Reasons for Allowance
The following is the Examiner’s statement for reasons for allowance: In response to the amendment received 07 March 2022, the Examiner has determined that the amended claims have overcome all the art of record and that art deemed available in an updated search as shown in the record, thus, the outstanding rejections of claims 1-13 and 15-20 are hereby withdrawn.  New claims 21 and 22 add additional features to the allowable amended claim 1 and thus are also allowable.
There being no remaining issues with the application, claims 1-13 and 15-22 and the application are now in condition for allowance.

With regard to claim 1 claiming an image processing method, comprising: obtaining an image; obtaining first rotation information of each of a plurality of nodes of a target based on the image; determining, according to a hierarchical relationship among the nodes and a plurality of pieces of the first rotation information, second rotation information of each child node with respect to a parent node in the plurality of nodes of the target; and controlling movements of nodes in a controlled model corresponding to the plurality of nodes based on a plurality of pieces of the second rotation information, wherein controlling the movements of the nodes in the controlled model corresponding to the plurality of nodes based on the plurality of pieces of second rotation information comprises: obtaining a plurality of pieces of fourth rotation information, respectively, by performing posture defect correction on the plurality of pieces of second rotation information or on a plurality of pieces of third rotation information generated by the plurality of pieces of second rotation information; and controlling the movements of the nodes in the controlled model corresponding to the plurality of nodes by using the plurality of pieces of the fourth rotation information are, in total, a unique combination of features that are non-obvious over the art of record wherein the features added in the current amendment (underlined text) define the invention over the prior art of record.

Claims 18 and 20, claiming a device and a non-transitory computer storage medium storing computer executable instructions, respectively are of the same features and scope as claim 1 and thus are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EDWARD MARTELLO/
Primary Examiner, Art Unit 2613